Citation Nr: 1608534	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Although the RO reopened the previously denied claim of entitlement to service connection for bilateral hearing loss in that decision, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss before reaching any merits determination.  

In December 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2015, the RO issued a rating decision granting service connection for mild spondylitic disease of lumbosacral spine and intervertebral disc disease, claimed as a back condition, and assigned a 10 percent rating, effective November 26, 2014, which had previously been on appeal after being denied by the RO's July 2010 rating decision.  In December 2015, the Veteran, through his representative, alleged entitlement to an effective date earlier than November 26, 2014, for the grant of service connection for mild spondylitic disease of lumbosacral spine and intervertebral disc disease on the basis of and clear and unmistakable error (CUE) in the April 2015 rating decision.  However, the April 2015 rating decision is not a final decision, and is therefore not subject to a CUE motion.  38 C.F.R. § 3.105(a).  If the Veteran disagrees with the effective date assigned to his back condition, he is encouraged to submit a timely notice of disagreement.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACTS

1.  In a May 1986 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the May 1986 rating decision relates to unestablished facts that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim of service connection for bilateral hearing loss was denied in a May 1986 rating decision on the basis that the Veteran failed to report to a scheduled VA examination.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the May 1986 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The relevant evidence of record at the time of the May 1986 rating decision included the Veteran's service treatment records (STRs) and military personnel records. 

Relevant evidence received more than one year since the May 1986 decision includes the April 2010 and January 2013 VA examination reports addressing the nature and etiology of the Veteran's claimed bilateral hearing loss; VA and private treatment records; and the Veteran's statements and testimony suggesting that he has bilateral hearing loss and that it is related to acoustic trauma during his military service.  Such evidence constitutes new and material evidence, as it was not previously considered by decisionmakers and relates to unestablished facts that raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection bilateral hearing loss has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran claims that he has bilateral hearing loss and that it is due to acoustic trauma sustained during military service.  The Board has no reason to dispute the Veteran's credible lay statements concerning in-service noise exposure, as his military occupational specialty (MOS) of field artillery crewman would reasonably include regular exposure to loud noises.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran's September 1976 separation examination report shows bilateral hearing loss for VA purposes.  

To date, his claim has been denied for lack of a current diagnosis, as the evidence of record, to include the April 2010 and January 2013 VA audiological examination reports, fails to show current bilateral hearing loss as defined by VA.  However, during the December 2015 Board hearing, the Veteran testified his hearing has worsened.  Accordingly, a remand is necessary to afford the Veteran a VA examination to assess the nature and etiology of his bilateral hearing loss.  Additionally, updated VA outpatient records, as well as any outstanding private treatment records should be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, procure any outstanding private treatment records addressing the Veteran's hearing loss.  

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since February 2014.  All such available documents should be associated with the claims file.

3.  Then schedule the Veteran for an audiological examination to assess the current severity of the Veteran's bilateral hearing loss.

The examiner should address the following:

i.)  Whether the Veteran has bilateral hearing loss disability for VA compensation purposes; and if so

ii.)  Whether it is at least as likely as not (50 percent probability or greater) that current bilateral hearing loss is related to any incident of military service, including conceded in-service noise exposure and documented bilateral hearing loss for VA purposes therein. 

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


